Citation Nr: 0903195	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for degenerative arthritis, cervical spine, status 
post surgical fusion C4-C5, C5-C6.

2.  Entitlement to an initial evaluation greater than 10 
percent for low back strain with arthritis.

3.  Entitlement to an initial increased evaluation for 
degenerative arthritis, right shoulder, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an initial increased evaluation for 
degenerative joint disease of the left knee, status post 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.

5.  Entitlement to an initial compensable evaluation for 
status post varicose vein removal, saphenous veins of the 
right leg.

6.  Entitlement to an initial compensable evaluation for 
actinic keratoses of the scalp, temples and arms.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, granted service connection for: 
degenerative arthritis, cervical spine, status post surgical 
fusion C4-C5, C5-C6 (10 percent); low back strain with 
arthritis (10 percent); degenerative arthritis, right 
shoulder (10 percent); degenerative joint disease, left knee 
(10 percent); status post varicose vein removal, saphenous 
veins of the right leg (0 percent); and actinic keratoses of 
the scalp, temples, and arms (0 percent).

Supplemental Statement of the Case (SSOC) dated in August 
2005 indicates that a temporary 100 percent evaluation was 
assigned following a left total knee arthroplasty effective 
April 11, 2005 to June 1, 2006.  Thereafter, a 30 percent 
evaluation was assigned.  The evaluation for degenerative 
arthritis, right shoulder was increased to 20 percent 
effective from July 5, 2005.  

In his September 2005 Form 9, the veteran indicated that he 
did not want a Board hearing.  In a statement dated in March 
2005, the veteran indicated he was rated at a 100 percent for 
individual unemployability, but felt that he should be rated 
at 100 percent on the basis of being permanently and totally 
disabled.  He indicated that if not rated at 100 percent full 
permanent disability, he wished to testify at a hearing at VA 
office nearest his home.  A review of the file shows that 
Basic Eligibility under 38 U.S.C. Chapter 35 (Dependents' 
Educational Assistance) was granted effective January 1, 2004 
and therefore, the permanency of the total disability (IU) 
evaluation has been established.  Consequently, the Board 
does not construe the veteran's statement as a request for a 
hearing with regard to the issues currently on appeal.

In his notice of disagreement and his Form 9, the veteran 
indicated the issue of service connection for pes planus was 
omitted from the original rating decision.  A review of the 
October 2003 rating decision indicates that service 
connection for bilateral heel spurs and plantar fasciitis was 
granted and the narrative briefly discussed pes planus, 
indicating that the condition was not aggravated by military 
service.  On review, it is does not appear that this issue 
has been separately adjudicated.  Therefore, it is referred 
to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the appeal issues in this 
case stem from initial grants of service connection and are 
"downstream" issues.  Notwithstanding, there has been 
significant case law regarding VCAA notification since this 
case was transferred to the Board.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  Thus, the RO should ensure that 
appropriate VCAA notice is provided.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in obtaining 
relevant records and providing a VA examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).  

The claims file contains information suggesting that the 
veteran filed a claim for disability benefits with the Social 
Security Administration (SSA).  Although it is not clear 
whether SSA disability benefits were granted, medical 
evidence pertaining to the claim is potentially relevant to 
the veteran's claims for higher schedular evaluations 
currently on appeal and SSA records should be requested.  See 
38 C.F.R. § 3.159(c)(2) (2008); Murincsac v. Derwinski, 2 
Vet. App. 363 (1992).

Information in the record indicates that the veteran has been 
receiving ongoing medical treatment at the VA medical centers 
(VAMC) in Milwaukee and Iron Mountain.  In December 2008, the 
veteran reported both recent and upcoming VA treatment.  He 
asked that the Board examine the new evidence and he waived 
RO consideration.  The veteran did not submit the identified 
evidence and it is not contained in the claims file.  The 
Board notes that the veteran's statement was not received 
within 90 days following the January 2006 transfer of the 
file to the Board.  See 38 C.F.R. § 20.1304 (2008).  However, 
it does not appear that he ever received notification that 
his appeal was being certified (90 day letter).  On review, 
the claims file contains outpatient records from VAMC 
Milwaukee dated through July 2005 and from VAMC Iron Mountain 
through August 2004.  Thus, it appears that additional VA 
records need to be obtained and a remand is required to 
obtain such records.  

In his December 2008 statement, the veteran indicated that he 
continued to have shooting pains in his neck and that he had 
an MRI at VAMC Milwaukee and underwent cervical spine surgery 
in November 2006.  He indicated that he received a new 
examination in May 2008 at VAMC Iron Mountain and was 
awaiting the results of a higher rating decision.  The Board 
notes that the evaluation for cervical spine disability is 
currently on appeal and it is unclear whether the veteran 
underwent VA examination in the course of treatment or 
attended a compensation and pension examination.  In any 
event, the most recent examination contained in the file is 
from July 2005.  Thus, the Board finds that additional VA 
examination is needed to evaluate the current severity of the 
veteran's cervical spine disability.  See 38 C.F.R. § 3.327 
(2008).  

The veteran's representative argued that a new examination 
was warranted for the orthopedic disabilities, including the 
low back, as the July 2005 examination did not comport with 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that a 
higher rating can be based on "greater limitation of motion 
due to pain on use").  On review of this examination, range 
of motion findings pertaining to the lumbar spine were 
provided, but there was no indication of whether there was 
additional functional impairment due to pain on motion or 
other factors.  Thus, the Board agrees that additional 
examination is warranted.  

In his December 2008 statement, the veteran indicated he 
could no longer lift anything over 20 pounds, could not sleep 
on his right side, and cannot bear weight on the shoulder.  
He further indicated he was waiting for a surgical 
appointment at VAMC Milwaukee.  Considering the veteran's 
reports of increased symptoms related to the right shoulder 
and possible surgery, the Board also finds that additional VA 
examination is needed to evaluate the current severity of the 
veteran's right shoulder disability.  See 38 C.F.R. § 3.327 
(2008).  

Information in the claims file indicates that the veteran 
underwent a left total knee arthroplasty in April 2005.  The 
veteran's representative argued that at the time of the July 
2005 examination, the veteran was still experiencing 
residuals of the left knee replacement surgery and that a new 
examination was needed to determine the current severity of 
the veteran's left knee disability.  Review of the 
examination shows that at that time, the veteran's left knee 
showed marked swelling and significantly decreased flexion.  
The Board acknowledges that the veteran is apparently 
receiving the 30 percent minimum evaluation pursuant to 
Diagnostic Code 5055; however, the Board agrees that the most 
recent examination was so close in proximity to the surgery 
that it is likely not representative of current disability.  
Considering the circumstances of this case, the Board finds 
that additional examination is necessary.  See 38 C.F.R. 
§ 3.327 (2008).  

Regarding the veteran's claim for an increased evaluation for 
varicose veins, his representative argues entitlement to a 10 
percent evaluation.  This issue is being deferred because 
relevant information might be contained in the SSA records 
and/or additional VA records being requested.

The veteran's representative also argued that the July 2005 
skin examination was insufficient because it did not contain 
required findings.  The veteran's skin disability is 
currently evaluated pursuant to Diagnostic Code 7806.  Under 
this provision, ratings are assigned according to the 
percentage of the total/exposed areas affected, or by the 
treatment required for the disability.  See § 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).  A review of the July 
2005 examination indicates that the percentage of the areas 
affected during outbreak was not provided.  Thus, additional 
examination is needed to provide the relevant information for 
rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran updated VCAA 
notification on the appeal issues.  

2.	Request all available records from SSA 
pertaining to the veteran's claim for 
disability benefits.  

3.	Request records pertaining to the 
veteran from VAMC Milwaukee for the 
period from July 2005 to the present; 
and from VAMC Iron Mountain for the 
period from August 2004 to the present.

4.	Thereafter, schedule VA examinations to 
determine the current severity of the 
veteran's service-connected (a) 
cervical spine arthritis, (b) low back 
strain with arthritis; (c) degenerative 
arthritis of the right shoulder; and 
(d) degenerative joint disease of the 
left knee, status post total knee 
arthroplasty.  Necessary diagnostic 
tests, if any, should be completed.  
The claims file should be available for 
review and the examiner should note 
that it has been reviewed.  All 
findings should be reported in detail, 
to include whether there is functional 
impairment due to pain on motion or 
other factors.  See Deluca, supra.

5.	Schedule a VA examination to determine 
the current severity of the veteran's 
service-connected actinic keratoses of 
the scalp, temples, and arms.  
Necessary diagnostic tests, if any, 
should be completed.  The claims file 
should be available for review and the 
examiner should note that it has been 
reviewed.  All findings should be 
reported in detail, to include the 
percent of the entire body and exposed 
areas affected.

6.	Upon completion of the foregoing 
development, readjudicate the appeal 
issues.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




